NOT PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                 ____________

                   No. 10-3000
                  ____________

LISA LIBERI; PHILIP J. BERG, ESQUIRE;
THE LAW OFFICES OF PHILIP J. BERG; EVELYN
ADAMS, a/k/a MOMMA E; LISA M. OSTELLA;
GO EXCEL GLOBAL

                       v.

ORLY TAITZ, a/k/a DR. ORLY TAITZ, a/k/a LAW OFFICES OF
ORLY TAITZ, a/k/a WWW.ORLYTAITZESQ.COM, a/k/a
WWW.REPUBX.COM, a/k/a ORLY TAITZ, INC.; DEFEND OUR
FREEDOMS FOUNDATIONS, INC.; YOSEF TAITZ; THE
SANKEY FIRM; SANKEY INVESTIGATIONS, INC.; NEIL
SANKEY; JAMES SUNDQUIST; ROCK SALT PUBLISHING;
LINDA SUE BELCHER, a/k/a LINDA S. BELCHER, a/k/a LINDA
STARR, a/k/a NEWWOMENSPARTY, a/k/a STITCHENWITCH,
a/k/a EVA BRAUN, a/k/a WEB SERGEANT, a/k/a KATY, a/k/a
WWW.OBAMACITIZENSHIPDEBATE.ORG; EDGAR HALE,
a/k/a JD SMITH; CAREN HALE; PLAINS RADIO NETWORK,
a/k/a PLAINS RADIO NETWORK, INC., a/k/a PLAINS RADIO;
BAR H FARMS; KPRN AM 1610; DOES 1 THROUGH 200
INCLUSIVE

                     Orly Taitz; Defend Our Freedoms
                     Foundations, Inc., Appellants
                  ____________

APPEAL FROM THE UNITED STATES DISTRICT COURT
  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
              (D.C. Civ. No. 2-09-cv-01898)
     District Judge: Honorable Eduardo C. Robreno
                        1
                                       ____________

                       Submitted Under Third Circuit L.A.R. 34.1(a)
                                   February 9, 2011

           Before: JORDAN, GREENAWAY, JR., and WEIS, Circuit Judges.

                                  (Filed: March 28, 2011)
                                       ____________

                                         OPINION
                                       ____________

WEIS, Circuit Judge.

              Plaintiffs in this case, Lisa Liberi and a number of persons and entities

associated with her employer, Philip J. Berg, filed this diversity suit against Orly Taitz

and a number of individuals and organizations apparently allied with her. The complaint

included claims of defamation, slander, and libel, arising out of defendants’ alleged mass

publication of Liberi’s name, social security number, and other identifying and

purportedly false biographical information.

              On June 25, 2009, at the plaintiffs’ request, the District Court entered an

order dismissing without prejudice two of the defendants to maintain diversity

jurisdiction. On June 4, 2010, the District Court denied the defendants’ motion to dismiss

for lack of jurisdiction, severed the litigation into two independent matters and transferred

the cases to the Central District of California and the Western District of Texas.

              Defendants then appealed to this Court.

                                              2
              While the appeal was pending, a divided motions panel, without opinion,

denied the plaintiff’s motion to dismiss for lack of appellate jurisdiction. After further

briefing by the parties submitted at the direction of the Court, we have again reviewed the

litigation and now direct that this appeal be dismissed for want of jurisdiction.

              Defendants contend that the jurisdictional matter was settled by the denial

of the plaintiffs’ motion to dismiss for lack of jurisdiction. However, under our Internal

Operating Procedures, jurisdictional questions are reserved for the merits panel. See

Third Circuit I.O.P. 10.3.5 (“If . . . the [motions] panel votes not to grant the motion [to

dismiss for lack of jurisdiction], the motion is referred by order, without decision and

without prejudice, to the merits panel”); Reilly v. City of Atlantic City, 532 F.3d 216, 223

(3d Cir. 2008) (motions panel’s denials of motions to dismiss for lack of jurisdiction

“effectively constituted . . . referrals” of motions to merits panel).

              “It is entirely settled . . . that an order granting . . . a motion to transfer

venue under [28 U.S.C. §] 1404(a) . . . is interlocutory in character and not immediately

appealable under Section 1291.” 15 Charles Alan Wright, Arthur R. Miller & Edward H.

Cooper, Federal Practice and Procedure § 3855, at 319 (3d ed. 2007). There being no

basis for this Court to adjudicate the issues raised by defendants, it is ordered that the




                                                3
appeal be dismissed for lack of jurisdiction. 1

              All unresolved motions shall be decided by the transferee courts because we

lack jurisdiction to determine the merits. See id. § 3846, at 69 (after grant of motion to

transfer venue and lodging of papers with transferee court’s clerk, “the transferor court --

and the appellate court that has jurisdiction over it -- loses all jurisdiction over the case

and may not proceed further with regard to it”); id. at 79 (once transfer order is entered,

“all further proceedings in the action merely are referred to and determined by the

transferee tribunal”).

              Order accordingly.




1
   In response to our request for briefing on the appealability of the transfer order,
defendants asked that we treat the appeal as a petition for a writ of mandamus. Because
there were no “exceptional circumstances amounting to a ‘judicial usurpation of power’”
on the part of the District Court, see Will v. United States, 389 U.S. 90, 95 (1967), and
the issue of subject matter jurisdiction may be addressed by the transferee court, see Kerr
v. U.S. Dist. Ct. for N. Dist. of Cal., 426 U.S. 394, 403 (1976) (writ should not issue
where other adequate remedies exist), the alternative request for mandamus relief is
denied.

                                               4